DETAILED ACTION
Claims 1-19 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/5/21 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 10 lines 3-6) the Akhanov does not teach processing of software in accordance with determined device compatibility.
With respect to applicant’s argument examiner respectfully disagrees.  As to argument 1, it is seen in the teachings of Akhanov [0056] lines 14-19 shows the specifics of being able to determine the compatibility of the file to be run with software and hardware and can then open/run/update that file on the software and hardware based on that determination thus viewed as processing of the file software . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (Pub. No. US 2019/0334920 A1), in view of Sahagun et al. (Pub. No. US 2019/0268162 A1), in view of Bathen et al. (Pub. No. US 2018/0176229 A1), and further in view of Akhanov et al. (Pub. No. US 2019/0377461 A1).

As to claims 1 and 8, Kelly discloses a memory storing a blockchain (Kelly [0090] lines 1-4; which shows memory for storing the blockchain); and
wherein the network interface is further configured to receive a block into the memory, the block including a smart contract (Kelly [0026] lines 2-6, [0039] lines 8-11, [0085] lines 1-16, [0090] lines 1-4, [0093] lines 8-13 and claim 1; which shows that blocks are received thus viewed as received through a network of communication where the blocks include encoded contract information);
wherein the processor is further configured to validate a received block (Kelly [0039] lines 8-11; which shows the ability to determine if the received blocks are valid); 
wherein the processor is further configured to receive validation data confirming validation of the received block from the networked devices via the network interface (Kelly which shows that the validation data is able to be sent and thus received by other nodes and is then appended/committed to the blockchain viewed as confirmation of the block associated with the validation data);
wherein the processor is further configured to append the validated block to the blockchain (Kelly [0039] lines 4-8; which shows that when blocks are validated being able to append them to the blockchains); 
wherein the processor is further configured to execute the smart contract (Kelly [0085] lines 1-16, [0093] lines 8-13 and claim 1; which shows that the block includes encoded contract information call that can be executed).

Kelly does not specifically disclose a multifunction peripheral comprising: a printer; a scanner; a user interface; a processor configured to control operations of the printer and scanner; a network interface configured for data communication with a plurality of networked devices.

However, Sahagun discloses a multifunction peripheral comprising: a printer; a scanner; a user interface (Sahagun [0018] lines 1-14, [0025] lines 1-5, [0041] lines 1-5 and Fig. 2; which shows a multifunction peripheral device including a printer, scanner and user interface that is associated with a distributed ledger that can be secured using blockchain);
a processor configured to control operations of the printer and scanner (Sahagun [0038] lines 6- and [0041] lines 1-5; which shows processor to perform the functions of devices, viewed as including the function/operations of the printer and scanner);
a network interface configured for data communication with a plurality of networked devices (Sahagun [0021] lines 1-8, [0040] lines 1-7 and Fig. 2; which shows the networking interface that allowing for the networked devices to communicate with each other)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sahagun, showing a multifunction peripheral device tied to blockchains, into the blockchain environment of Kelly, for the purpose of increasing usability by helping to maintaining, and utilizing an accurate and secured record, as taught by Sahagun [0017] lines 1-5 and [0018] lines 1-15.

Kelly as modified by Sahagun does not specifically disclose the block including software comprising multifunction device firmware.

However, Bathen discloses block including software comprising multifunction device firmware (Bathen [0002] lines 3-6 [0020] lines 1-3, [0028] lines 1-4, [0035] lines 3-8 and [0041] lines 1-5; which shows the specifics of a block in a blockchain including firmware for update for a device where it is seen disclosed specifically above the specifics of a multifunction device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Bathen showing the specifics of block in blockchain containing firmware information, into the blockchain information Kelly as modified by Sahagun, for the purpose of helping to increase security associated with providing software update, as taught by Bathen [0003] lines 5-10

Kelly as modified by Sahagun and Bathen does not specifically disclose to determine compatibility of firmware in the validated block with the multifunction peripheral; wherein the processor is further configured to update the multifunction peripheral with the firmware when the 

However, Akhanov discloses disclose to determine compatibility of firmware in the validated block with the multifunction peripheral (Akhanov [0056] lines 1-5 and 14-19; which shows the ability to determine based on file information, if the software is compatible with a device, viewed as including a multifunction peripheral device, where it is disclosed specifically above software associated with a validated block where the above disclosed smart contracts are viewed as lines of code stored on a blockchain for execution thus an interactive file that can include program and instructions can be viewed as connected/tied to a smart contract where it is seen disclosed able the specifics of a firmware part of software update); and
wherein the processor is further configured to update the multifunction peripheral with the firmware when the processor determines it to be compatible with the multifunction peripheral in accordance with execution of the smart contract (Arkhanov [0056] lines 14-19; which shows the ability for the software to open/run/update the file based on the determined compatibility information, thus information is processed if it is determined to be compatible with a device where it is disclosed specifically above the specifics of the multifunction peripheral device and the association between the smart contract and interactive file and the specifics of a firmware update viewed as part of the software file).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Arkhanov showing the determining software compatibility into the software tied to blockchains of Kelly as modified by Sahagun and Bathen, for the purpose of increasing usability by being able to determine if software is compatible to run of a specific device, as taught by Arkhanov [0056] lines 14-19.

Claims 2 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Kelly, Sahagun, Bathen and Akhanov, as applied to claims 1 and 8 above, and further in view of Regenmorter (Pub. No. US 2008/0127159 A1).

As to claims 2 and 9 Kelly as modified by Sahagun, Bathen and Arkhanov does not specifically disclose wherein the processor is further configured to determine compatibility of the software in accordance with a version of the firmware.

However, Regenmorter discloses wherein the multifunction peripheral includes firmware, and wherein the processor is further configured to determine compatibility of the software in accordance with a version of the firmware (Regenmoter [0005] lines 1-6; which shows that the multifunction peripheral include firmware and being able to update firmware based on compatibility which shows a form of firmware compatibility determination, which in light of above disclosed information showing more specifics of determine software compatibility with device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Regenmoter showing the further multifunction peripheral device communication, into the multifunction device of Kelly as modified by Sahagun, Bathen and Arkhanov for the purpose of increasing usability by providing user control over firmware update of a multifunction peripheral device as taught by Regenmorter [0002] and [0010] lines1-7.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, Sahagun, Bathen and Arkhanov as applied to claims 1 and 8 above, and further in view of Klemenz et al. (Pub. No. US 2014/0164963 A1).

As to claims 3 and 10, Kelly as modified by Sahagun, Bathen and Arkhanov does not specifically disclose wherein the software is further comprised of a preset configuration of the user interface, and wherein the processor is further configured to reconfigure the user interface in accordance with the software.

However, Klemenz discloses wherein the software is further comprised of a preset configuration of the user interface, and wherein the processor is further configured to reconfigure the user interface in accordance with the software (Klemenz [0009] lines 5-19; which shows the software includes instructions for displaying the user interface, viewed as the initial preset configuration of the user interface, and instructions for the ability to reconfigure the user interface according to program instructions).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Klemenz showing the user interface configuration, into the software and device system of Kelly as modified by Sahagun, Bathen and Arkhanov, for the purpose of helping to configure user interface for greater ease of use, as taught by Klemenz [0001] lines 1-3 and [0009] lines 5-19.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, Sahagun, Bathen and Arkhanov as applied to claims 1 and 8 above, and further in view of Li et al. (Pub. No. US 2018/0219883 A1).

As to claims 4 and 11 of Kelly as modified by Sahagun, Bathen and Arkhanov does not specifically disclose wherein the processor is further configured to isolate the received block until receipt of the validation data.

However, Li discloses wherein the processor is further configured to isolate the received block until receipt of the validation data (Li [0047] lines 3-9; which shows being able to isolate block data due to validation check before restoring the chained that viewed as the blocked data is isolated until validation performed and the chained together based on the validated information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Li, showing the isolation of data tied to validation, into the block validation system of Kelly as modified by Sahagun, Bathen and Arkhanov, for the purpose of increasing usability by helping to detect inconsistency before data is chained, as taught by Li [0047] lines 3-9.

Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, Sahagun, Bathen and Arkhanov as applied to claims 1 and 8 above, and further in view of Serbinis (Pub. No. US 2015/0373128 A1).

As to claims 5 and 12, Kelly as modified by Sahagun, Bathen and Arkhanov does not specifically disclose wherein the processor is further configured to determine compatibility of the software in accordance with data corresponding to a location of the multifunction peripheral.

which shows based on the determined location of a computing device being able to determine applications/software that are compatible based on the location thus viewed as being able to determine compatibility of the software in accordance with location data, where it is disclosed specifically above the specifics of a multifunction peripheral device ).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Serbinis, showing the location based information associated with application software, into the determining software compatibility information of Kelly as modified by Sahagun, Bathen and Arkhanov, for the purpose of increasing usability by being able to find and determine compatible software information based on location information, as taught by Serbinis [0004] lines 5-9 .

As to claims 6 and 13, Kelly as modified by Sahagun, Bathen, Arkhanov and Serbinis discloses wherein the software is specific to a business associated with the location of the multifunction peripheral (Serbinis [0005] lines 1-6 and [0035] lines 10-14 and [0047] lines 1-11; which shows the business is associated with the location information and the ability to determine software/application compatible with that location thus viewed software is associated with the specific business at that location).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Serbinis, showing the location based information associated with application software, into the determining software compatibility .

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, Sahagun, Bathen, Arkhanov and Serbinis as applied to claims 6 and 13 above, and further in view of Klemenz et al. (Pub. No. US 2014/0164963 A1).

As to claims 7 and 14 Kelly as modified by Sahagun, Bathen Arkhanov and Serbinis does not specifically disclose wherein the software is further comprised a preset configuration of the user interface associated with the business, and wherein the processor is further configured to reconfigure the user interface in accordance with the software.

However, Klemenz discloses wherein the software is comprised a preset configuration of the user interface associated with the business, and wherein the processor is further configured to reconfigure the user interface in accordance with the software (Klemenz [0009] lines 5-19; which shows the software includes instructions for displaying the user interface, viewed as the initial preset configuration of the user interface, and instructions for the ability to reconfigure the user interface according to program instructions, where it is seen disclose specifically above the software/application associated with a business thus it can be viewed that a software that includes a preset configuration of the user interface would be associated with the business as well).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Klemenz showing the user interface .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (Pub. No. US 2019/0334920 A1), in view of Sahagun et al. (Pub. No. US 2019/0268162 A1), in view of Bathen et al. (Pub. No. US 2018/0176229 A1) in view of Baset et al. (Pub. No. US 2019/0303621 A1), and further in view of Akhanov et al. (Pub. No. US 2019/0377461 A1).

As to claim 15, Kelly discloses a method comprising configuring a block to include a smart contract and software (Kelly [0044] lines 13-20, [0085] lines 1-11 and claim 1; which shows that smart contracts and program code/software can be stored in local blockchain copies that are made up of blocks thus viewed blocks are configured to include smart contract and software); 
the configured block including a smart contract (Kelly [0026] lines 2-6, [0039] lines 8-11, [0085] lines 1-16, [0090] lines 1-4, [0093] lines 8-13 and claim 1; which shows that smart contracts and program code/software can be stored in local blockchain copies that are made up of blocks thus viewed blocks are configured to include smart contract and software)
receiving the configured block at each of peripherals (Kelly [0039] lines 8-11 and [0090] lines 1-4; which that hat the blocks are received); 
validating the configured block at each of peripherals (Kelly [0039] lines 8-11; which shows the ability to determine if the received blocks are valid); 
which shows that when blocks are valid being able to append/add them to the blockchain);
executing, at each peripheral, the smart contract from the validated block (Kelly [0085] lines 1-16, [0093] lines 8-13 and claim 1; which shows that the blocks includes encoded smart contract information that can be executed).

Kelly does not specifically disclose broadcasting a configured block to a plurality of multifunction peripherals; exchanging validation between the multifunction peripherals.

However, Sahagun discloses broadcasting a configured block to a plurality of multifunction peripherals (Sahagun [0018] lines 1-13, [0023] lines 1-6 and [0025] lines 1-5; which shows being able to broadcast trackable actions between computer devices, viewed as including multifunction peripherals where the distributed ledged storing trackable actions is associated with the blocks and blockchain, where in light of above disclosed information the information can be viewed as including configured block ); 
exchanging validation between the multifunction peripherals (Sahagun [0018] lines 1-13, [0023] lines 1-6 and [0025] lines 1-5; which shows being able to broadcast/exchange information between the plurality of devices viewed as including multifunction peripherals, where in light of above disclosed information viewed as including block validation information).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sahagun, showing a multifunction peripheral device tied to blockchains, into the blockchain environment of Kelly, for the purpose of 

Kelly as modified by Sahagun does not specifically disclose the block including software comprising multifunction device firmware.

However, Bathen discloses block including software comprising multifunction device firmware (Bathen [0002] lines 3-6 [0020] lines 1-3, [0028] lines 1-4, [0035] lines 3-8 and [0041] lines 1-5; which shows the specifics of a block in a blockchain including firmware for update for a device where it is seen disclosed specifically above the specifics of a multifunction device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Bathen showing the specifics of block in blockchain containing firmware information, into the blockchain information Kelly as modified by Sahagun, for the purpose of helping to increase security associated with providing software update, as taught by Bathen [0003] lines 5-10

Kelly as modified by Sahagun and Bathen does not specifically disclose validating the configured block at each of the multifunction peripherals after receipt of validation from other multifunction peripherals.

However, Baset discloses validating the configured block at each of the multifunction peripherals after receipt of validation from other multifunction peripherals (Baset [0025] lines 4-14; which shows that when a block is received from another node/device in the blockchain once it is received the new block is validated after the received block have been validated on its current node/peer/device thus viewed that the received validated block and as validation receipt, which in light of above disclosed information showing that the block being initially validated and the broadcast/exchange of block information among the plurality of devices viewed as including multifunction peripherals can together be viewed as validating the configured block at each of the multifunction peripherals after receipt of validation from other multifunction peripherals).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Baset, showing the continued validations of blocks in a blockchain, into the blockchain system of Kelly as modified by Sahagun and Bathen for the purpose of helping to increase usability by being able to address blocks that become corrupted, as taught by Baset [0004] lines 8-12 and [0025] lines 4-14.

Kelly as modified by Sahagun, Bathen and Baset does not specifically disclose to determining compatibility of the firmware at each of the multifunction peripherals in accordance with execution of the smart contract; selectively updating firmware at each of the multifunction peripherals in accordance with determined compatibility.

However, Akhanov discloses disclose to determining compatibility of the firmware at each of the multifunction peripherals in accordance with execution of the smart contract (Akhanov [0056] lines 1-5 and 14-19; which shows the ability to determine based on file information, if the software is compatible with a device, viewed as including a multifunction peripheral device, where it is disclosed specifically above software associated with a validated block where the above disclosed smart contracts are viewed as lines of code stored on a blockchain for execution thus an interactive file that can include program and instructions can be viewed as connected/tied to a smart contract where it is seen disclosed able the specifics of a firmware part of software update) ; and
selectively updating firmware at each of the multifunction peripherals in accordance with determined compatibility (Arkhanov [0056] lines 14-19; which shows the ability for the software to open/run/update the file based on the determined compatibility information, thus information is processed if it is determined to be compatible with a device where it is disclosed specifically above the specifics of the multifunction peripheral device and the association between the smart contract and interactive file and the specifics of a firmware update viewed as part of the software file).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Arkhanov showing the determining software compatibility into the software tied to blockchains of Kelly as modified by Sahagun, Bathen and Baset for the purpose of increasing usability by being able to determine if software is compatible to run of a specific device, as taught by Arkhanov [0056] lines 14-19.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly, Sahagun, Bathen, Baset, and Arkhanov as applied to claim 15 above, and further in view of Serbinis (Pub. No. US 2015/0373128 A1).

As to claim 16, Kelly as modified by Sahagun, Bathen Baset, and Arkhanov does not specifically disclose determining the compatibility of the software at each of the multifunction peripherals in accordance with its location.

which shows based on the determined location of a computing device being able to determine applications/software that are compatible based on the location thus viewed as being able to determine compatibility of the software in accordance with location data, where it is disclosed specifically above the specifics of a multifunction peripheral device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Serbinis, showing the location based information associated with application software, into the determining software compatibility information of Kelly as modified by Sahagun, Bathen, Baset and Arkhanov, for the purpose of increasing usability by being able to find and determine compatible software information based on location information, as taught by Serbinis [0004] lines 5-9.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly, Sahagun, Bathen, Baset, Arkhanov and Serbinis as applied to claim 16 above, and further in view of Regenmorter (Pub. No. US 2008/0127159 A1).

As to claim 17, Kelly as modified by Sahagun, Bathen, Baset, Arkhanov and Serbinis does not specifically disclose determining the compatibility of the software at each of the multifunction peripherals in accordance with a version of its firmware.

However, Regenmorter discloses determining the compatibility of the software at each of the multifunction peripherals in accordance with a version of its firmware (Regenmoter [0005] lines 1-6; which shows that the multifunction peripheral include firmware and being able to update firmware based on compatibility thus shows determining the compatibility of the firmware with the multifunction peripherals, which in light of above disclosed information showing more specifics of determine software compatibility with device).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Regenmoter showing the further multifunction peripheral device communication, into the multifunction device of Kelly as modified by Sahagun, Bathen Baset, Arkhanov and Serbinis for the purpose of increasing usability by providing user control over firmware update of a multifunction peripheral device as taught by Regenmorter [0002] and [0010] lines1-7.

Claim 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly, Sahagun, Bathen, Baset, Arkhanov, Serbinis and Regenmorter as applied to claim 17 above, and further in view of Klemenz et al. (Pub. No. US 2014/0164963 A1).

As to claim 18, Kelly as modified by Sahagun, Bathen, Baset, Arkhanov, Serbinis and Regenmorter does not specifically disclose configuring, with the software, a user interface of each multifunction peripheral determined to be compatible with the software.

However, Klemenz discloses configuring, with the software, a user interface of each multifunction peripheral determined to be compatible with the software (Klemenz [0009] lines 5-19; which shows the software includes instructions for displaying the user interface, viewed as the initial preset configuration of the user interface, and instructions for the ability to reconfigure the user interface according to program instructions, where the specifics of the software being compatible with the multifunction peripheral device are disclosed above).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Klemenz showing the user interface configuration, into the software and device system of Kelly as modified by Sahagun, Bathen, Baset, Arkhanov, Serbinis and Regenmorter, for the purpose of helping to configure user interface for greater ease of use, as taught by Klemenz [0001] lines 1-3 and [0009] lines 5-19.

As to claim 19, Kelly as modified by Sahagun, Bathen, Baset, Arkhanov, Serbinis and Regenmorter and Klemenz discloses determining the compatibility of the software at each multifunction peripheral location in accordance with a business associated with its location (Serbinis [0005] lines 1-6 and [0035] lines 10-14 and [0047] lines 1-11; which shows the business is associated with the location information and the ability to determine software/application compatible with that location thus viewed software is associated with the specific business at that location).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Serbinis, showing the location based information associated with application software, into the determining software compatibility information of Kelly as modified by Sahagun, Bathen, Baset and Arkhanov, for the purpose of increasing usability by being able to find and determine compatible software information based on location information, as taught by Serbinis [0004] lines 5-9.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193